Case 3:19-cr-00191-MMH-JBT Document1 Filed 10/30/19 Page 1 of 21 PagelD 1

FILED

MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION ELBA IS

: Uo fio th EU j
IDOLE BISTRIC] GF PLaeiiet
tA 1

MCSHYILLE DIG FETT

UNITED STATES DISTRICT COURT 19007 30 PM 4:59)

UNITED STATES OF AMERICA

v. CASE NO. 3:19-cr- (A|-J-Z4S BT
18 U.S.C. § 1349

SCOTT BALOTIN 42 U.S.C. § 1320a-7b(b)(1)(A)

GREG CARTER 42 U.S.C. § 1320a-7b(b)(2)(A)

THOMAS JONES 18 U.S.C. § 1957

JOHN CLARK WALTON

DAVID STEVENS

SAM TODD

DERWIN ALLEN

PABLO ORTIZ

INDICTMENT
The Grand Jury charges:

COUNT ONE
(Conspiracy)

A. Introduction

At all times material to this Indictment:

1, Defendant SCOTT BALOTIN was a resident of the Middle
District of Florida and the President, founder, and operator of CASEPARK,
LLC. BALOTIN exercised ownership and control of accounts including
CASEPARK’s business bank account and his personal accounts at SunTrust

Bank, including accounts ending in 3416, 7133, and 8960, a Bank of America
Case 3:19-cr-00191-MMH-JBT Document1 Filed 10/30/19 Page 2 of 21 PagelD 2

account ending in 9921, and exercised ownership and control of a National
Financial Services LLC - USAA Brokerage Account ending in 1681.

2. Defendant GREG CARTER was a resident of the Middle
District of Florida, and the owner and operator of Park and King Pharmacy, a
retail and compounding pharmacy located in the Middle District of Florida.
CARTER exercised ownership and control of accounts including the
following bank accounts: Center State Bank accounts ending in 4652, 8317,
and 2973.

3 Defendant THOMAS JONES was a resident of the Middle
District of Florida, and a doctor and patient recruiter for CASEPARK and
Park and King Pharmacy. JONES exercised ownership and control of
accounts including a Wells Fargo Bank Way2Save checking account ending in
6179.

A. Defendant JOHN CLARK WALTON was a resident of the
Middle District of Florida, and a doctor and patient recruiter for CASEPARK
and Park and King Pharmacy. WALTON exercised ownership and control
of accounts including Fifth Third Bank accounts ending in 0872 and 8915.

Dh Defendant DAVID STEVENS was a resident of the Middle
District of Florida and a doctor and patient recruiter for Park and King

Pharmacy. STEVENS exercised ownership and control of accounts
Case 3:19-cr-00191-MMH-JBT Document1 Filed 10/30/19 Page 3 of 21 PagelD 3

including Wells Fargo accounts ending in 5972 and 0257.

6. Defendant SAM TODD was a resident of the Middle District of
Florida and a doctor and patient recruiter for CASEPARK and Park and King
Pharmacy. TODD exercised ownership and control of accounts including
Navy Federal Credit Union account ending in 8856, titled Medical Investor
Services LLC, and a Navy Federal Credit Union personal account ending in
5708.

7. Defendant DERWIN ALLEN was a resident of the Middle
District of Florida and a doctor and patient recruiter for CASEPARK and
Park and King Pharmacy. ALLEN exercised ownership and control of
accounts including a Navy Federal Credit Union account ending in 4704.

8. Defendant PABLO ORTIZ was a resident of the Middle District
of Florida and a patient recruiter for CASEPARK. ORTIZ used the Vystar
Credit Union accounts ending in 7490 and 0597, which were maintained by
A.K.

0. Co-conspirator Felmor Agatep was a medical doctor licensed in
Florida who resided and practiced medicine in the Middle District of Florida,
and was not a TRICARE provider.

10. Co-conspirator Jeremiah Bezroukoff was a doctor, patient, and

pharmacy recruiter for CASEPARK.
Case 3:19-cr-00191-MMH-JBT Document1 Filed 10/30/19 Page 4 of 21 PagelD 4

11. Co-conspirator David Funes was a doctor and patient recruiter
for CASEPARK.

12. CASEPARK was a marketing firm located in the Middle
District of Florida that employed sales representatives to market
compounded medications, specifically creams for pain and scars, among
others to beneficiaries of health care benefit programs. CASEPARK
exercised ownership and control of accounts including bank accounts with
SunTrust Bank, including account number ending in 7133. CASEPARK
operated out of a residence in Jacksonville, Florida (CASEPARK -
residence), and out of a storefront location in Jacksonville, Florida
(CASEPARK - Storefront).

13. Park and King Pharmacy was a retail and compounding
pharmacy that provided compounded drugs to TRICARE beneficiaries.
Compounded drugs may be prescribed by a physician when an FDA-approved
drug does not meet the health needs of a particular patient or when a patient
cannot consume medication by traditional means. Park and King Pharmacy
exercised ownership and control of accounts including bank accounts with
Center State Bank, including account numbers ending in 4652 and 2973.

14, Pharmacy 1 was a retail and compounding pharmacy located in

the Middle District of Florida, that provided compounded drugs to TRICARE
Case 3:19-cr-00191-MMH-JBT Document 1 Filed 10/30/19 Page 5 of 21 PagelD 5

beneficiaries.

15. Company | was a telemedicine call center with a principal place
of business in Pennsylvania, which worked with a pre-established network of
doctors who wrote and signed compounded drug prescriptions for TRICARE
beneficiaries even though they did not have legitimate provider patient
interactions with TRICARE beneficiaries.

16. TRICARE was a health care program of the United States
Department of Defense (“DOD”) Military Health System that provided
coverage for DOD beneficiaries worldwide, including active duty service
members, retirees, their families, and survivors. Individuals who received
health care benefits through TRICARE were referred to as TRICARE
beneficiaries. TRICARE was a health care benefit program, as defined by
18 U.S.C. § 24(b), that affected commerce, as that term is used in 18 U.S.C.

§ 1347, and a Federal health care program, as defined by 42 U.S.C.
§ 1320a-7b(f), that affected commerce, as that term is used in 42 U.S.C.

§ 1320a-7b(b).
Case 3:19-cr-00191-MMH-JBT Document1 Filed 10/30/19 Page 6 of 21 PagelID 6

B. The Conspiracy

17. Beginning in or about May 2014, and continuing through and
including in or about August 2015, in the Middle District of Florida and
elsewhere, the defendants,

SCOTT BALOTIN,
GREG CARTER,
THOMAS JONES,
JOHN CLARK WALTON,
DAVID STEVENS,
SAM TODD,
DERWIN ALLEN, and
PABLO ORTIZ,
did knowingly and willfully combine, conspire, confederate and agree with
each other and with others, both known and unknown to the Grand Jury, to
commit health care fraud, in violation of 18 U.S.C. § 1347.
C. Manner and Means of the Conspiracy

18. The manner and means by which the defendants and their co-
conspirators sought to accomplish the purpose and object of the conspiracy
included, among others, the following:

a. The conspirators would and did solicit TRICARE beneficiaries

for their TRICARE information and would pay and cause to be paid

kickbacks to recruiters and beneficiaries in exchange for that information.
Case 3:19-cr-00191-MMH-JBT Document1 Filed 10/30/19 Page 7 of 21 PagelD 7

b. The conspirators would and did give and cause to be given
TRICARE beneficiaries’ personal identifying information and pre-completed
prescriptions for compounded drugs for TRICARE beneficiaries to licensed -
medical professionals, including Dr. Felmor Agatep and others, for them to
sign and submit either in person or electronically to BALOTIN, Park and
King Pharmacy, and other pharmacies, without having legitimate provider-
patient interactions.

c The conspirators would and did pay and cause to be paid
kickbacks to licensed medical professionals, including Dr. Felmor Agatep and
others, in exchange for the prescribers writing fraudulent prescriptions for
compounded drugs for TRICARE beneficiaries.

d. The conspirators would and did use the CASEPARK- storefront
location in Jacksonville, Florida, where they and their co-conspirators would
work with individuals purporting to engage in “telemedicine” via Company 1,
to give and cause to be given TRICARE beneficiaries’ personal identifying
information to be used to generate false and fraudulent prescriptions for
compounded drugs.

e. The conspirators would and did give and cause to be given the |
false and fraudulent prescriptions generated from the Company | call center to

co-conspirator pharmacies, to be filled and billed to TRICARE.
Case 3:19-cr-00191-MMH-JBT Document1 Filed 10/30/19 Page 8 of 21 PagelD 8

f. Park and King Pharmacy, and other co-conspiring pharmacies,
would and did submit and cause the submission of false and fraudulent
reimbursement claims to TRICARE, based upon prescriptions for
compounded drugs for TRICARE beneficiaries that were not legitimately
prescribed.

g. The conspirators would and did receive illegal healthcare
kickbacks in the form of payments and commissions from Park and King
Pharmacy and other co-conspirator pharmacies, based upon the amount
TRICARE reimbursed on the false and fraudulent claims for compound
drugs.

h. The conspirators would and did maintain bank accounts that
were used to receive, transfer, and disburse proceeds of the fraud scheme and
to pay and receive kickbacks in furtherance of the fraud scheme.

i. The conspirators would and did perform acts and make
statements to hide and conceal and cause to be hidden and concealed, the

~ purposes of, and the acts done in furtherance of, said conspiracy.

All in violation of 18 U.S.C. § 1349.
Case 3:19-cr-00191-MMH-JBT Document1 Filed 10/30/19 Page 9 of 21 PagelID 9

COUNTS TWO THROUGH EIGHT
(Solicitation or Receipt of Health Care Kickbacks)

A. Introduction
1. Paragraphs 1 through 16 and 18 of Count One of this Indictment
are realleged and incorporated by reference as though fully set forth herein.
B. Offense
2. On or about the dates set forth below, in the Middle District of

Florida and elsewhere, the defendants,

SCOTT BALOTIN,

THOMAS JONES,

JOHN CLARK WALTON,
DAVID STEVENS,
SAM TODD,
DERWIN ALLEN, and
PABLO ORTIZ,

did knowingly and willfully solicit and receive remuneration, that is, kickbacks
and bribes, directly and indirectly, overtly and covertly, in cash and in kind,
including by check, in return for referring an individual to a person for the
furnishing and arranging of any item or service for which payment may be
made in whole and in part, under a Federal health care program, specifically
remunerations in the approximate amounts listed below for the submission of
claims for compounded medication creams on behalf of TRICARE

beneficiaries to a pharmacy for the furnishing and arranging for the furnishing

of prescription compounded creams, for which payment may be made in
Case 3:19-cr-00191-MMH-JBT Document1 Filed 10/30/19 Page 10 of 21 PagelD 10

whole and in part by TRICARE, as set forth below:

 

 

 

 

 

 

 

 

 

Approximate Kickback
Count Defendant Approximate Date Amount
TWO BALOTIN January 2, 2015 $430,680.20 from Park & King
Pharmacy
THREE LODD January 2, 2015 $73,967.04 from Park & King
Pharmacy
FOUR JONES January 21, 2015 $311,877.68 from Park & King
Pharmacy
FIVE ALLEN January 21, 2015 $11,047.32 from
Park & King Pharmacy
a ORTIZ May 1, 2015 $29,383.63 from Pharmacy 1
SEVEN | WALTON June 1, 2015 $342,405.36 from Park & King
Pharmacy
EIGHT | STEVENS June 2, 2015 $94,128.26 from Park & King
Pharmacy

 

 

 

 

In violation of 42 U.S.C. § 1320a-7b(b)(1)(A) and 18 U.S.C. § 2.

COUNTS NINE THROUGH ELEVEN
(Payment of Health Care Kickbacks)

 

A. Introduction
1. Paragraphs 1 through 16 and 18 of Count One of this Indictment
are realleged and incorporated by reference as though fully set forth herein.
B. Offense
2. On or about the dates set forth below, in the Middle District of

Florida and elsewhere, the defendants,

10
Case 3:19-cr-00191-MMH-JBT Document1 Filed 10/30/19 Page 11 of 21 PageID 11

SCOTT BALOTIN,
GREG CARTER, and

THOMAS JONES,
did knowingly and willfully offer and pay remuneration (including kickbacks
and bribes), directly and indirectly, overtly and covertly, in cash and in kind,
including by check, to any person to induce such person to purchase and
order, and arrange for and recommend purchasing and ordering any good,
service, and item for which payment may be made in whole and in part under
a Federal health care program, specifically remuneration in the approximate
amounts listed below to arrange for the writing of prescriptions for
compounded creams for recruited patients, which prescriptions were filled at

Park and King Pharmacy and other co-conspirator pharmacies, and claims for

which were paid in whole or in part by TRICARE as set forth below:

 

Count Defendant | On or About Date Monetary Transaction

 

NINE JONES February 2, 2015 | $5,00 payment to Earl Smalls via
check number 169 drawn on

Wells Fargo Account ending in
6179

 

 

TEN BALOTIN | February 16, 2015 | $3,091.15 payment to David Funes
via check number 413 drawn on
CasePark's SunTrust Account
7133

 

 

 

 

 

11
 

Case 3:19-cr-00191-MMH-JBT Document1 Filed 10/30/19 Page 12 of 21 PagelD 12

 

 

Count Defendant | On or About Date Monetary Transaction
ELEVEN| CARTER June 1, 2015 $342,405.36 to WALTON via
direct deposit from Park & King
Pharmacy

 

 

 

 

 

In violation of 42 U.S.C. § 1320a-7b(b)(2)(A) and 18 U.S.C. § 2.

COUNTS TWELVE THROUGH EIGHTEEN
(Illegal Monetary Transactions)

A. Introduction
1. Paragraphs 1 through 16 and 18 of Count One of this Indictment
are realleged and incorporated by reference as though fully set forth herein.
B. Offense —
2. On or about the dates set forth below, in the Middle District of
Florida and elsewhere, the defendants,
SCOTT BALOTIN,
GREG CARTER,
THOMAS JONES,
JOHN CLARK WALTON,
DAVID STEVENS,
SAM TODD, and
PABLO ORTIZ,
did knowingly engage and attempt to engage, and aid and abet in the
monetary transactions set forth below, in and affecting interstate commerce, in
criminally derived property of a value greater than $10,000, which property

having been derived from specified unlawful activity, namely conspiracy to

commit health care fraud, health care fraud, and the receipt and offering of

i2
Case 3:19-cr-00191-MMH-JBT Document1 Filed 10/30/19 Page 13 of 21 PagelD 13

health care kickbacks:

 

Count Defendant | On or About Date Monetary Transaction

 

TWELVE BALOTIN January 6, 2015 | The withdrawal of $300,000
from Balotin's SunTrust
Account ending in 3416 via
electronic funds transfer, sent
to: BNK: NATL FIN SVC
LLC EFT RNQ531681
(Balotin's National Financial
Services LLC - USAA
Brokerage Account)

 

THIRTEEN TODD January 20,2015 | The withdrawal of $15,000
via check number 1120
drawn on Todd's Medical
Investor's Services Navy
Federal Credit Union
account ending in 8856 made
payable to Tom Bush BMW

 

FOURTEEN | CARTER January 28,2015 | The withdrawal of
$1,900,000 via check number
4462 from Park & King's
Center State Bank Account
ending in 4652, which was
deposited into GSC
Enterprises of Jacksonville
LLC’s Center State Bank
account ending in 8317

 

 

FIFTEEN WALTON April 30, 2015 The withdrawal of
$130,373.83 from Walton's
Fifth Third Bank Account
ending in 0872 to purchase a
Fifth Third Bank Cashier's
Check in the amount of
$130,373.83 made payable to
General RV for the purchase
of a 2015 THOR Class A
Motorhome

 

 

 

 

 

13
Case 3:19-cr-00191-MMH-JBT Document1 Filed 10/30/19 Page 14 of 21 PagelD 14

 

Count Defendant | On or About Date Monetary Transaction
SIXTEEN ORTIZ May 8, 2015 Aid and abet the withdrawal
of $12,330 via check number
219 drawn on A.K.’s VyStar
Credit Union Account
ending in 7480 made payable
to Dream Finders Title

 

 

SEVENTEEN JONES June 1, 2015 The withdrawal of
$75,000.00 from Jones’ WIls
Fargo Account ending in
6179 to purchase Wlls Fargo
Cashier’s check Number
6607300774 made payable to
Claude Nolan Cadillac in the
amount of $75,000.00 for the
purchase of a 2015 Cadillac
Escalade

 

 

EIGHTEEN | STEVENS June 2,.2015 The online transfer of funds
in the amount of $94,128.26
from Stevens' Wells Fargo
Account ending in 5972 to
Stevens' Wells Fargo Bank
account ending in 0257

 

 

 

 

 

In violation of 18 U.S.C. §§ 1957 and 2.
FORFEITURE
1, The allegations contained in Count One are incorporated by

reference for the purpose of alleging forfeiture pursuant to 18 U.S.C. §

981(a)(1)(C), 28 U.S.C. § 2461(c) and 18 U.S.C. § 982(a)(7).

14
Case 3:19-cr-00191-MMH-JBT Document1 Filed 10/30/19 Page 15 of 21 PagelD 15

Z. Upon conviction of a conspiracy to commit health care fraud, in
violation of 18 U.S.C. § 1347, in violation of 18 U.S.C. § 1349, the defendants,
SCOTT BALOTIN,
GREG CARTER,
THOMAS JONES,
JOHN CLARK WALTON,
DAVID STEVENS,
SAM TODD,
DERWIN ALLEN, and
PABLO ORTIZ,
shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28
U.S.C. § 2461(c), any property, real or personal, which constitutes or is
derived from proceeds traceable to the offense; and pursuant to 18 U.S.C.
§ 982(a)(7), any property, real or personal, that constitutes or is derived,
directly or indirectly, from gross proceeds traceable to the commission of the
offense.
3. The allegations contained in Counts Two through Eight are

incorporated by reference for the purpose of alleging forfeiture pursuant to 18

U.S.C. § 982(a)(7).

15
Case 3:19-cr-00191-MMH-JBT Document1 Filed 10/30/19 Page 16 of 21 PagelD 16

A. Upon conviction of a violation of 42 U.S.C. § 1320a-7b(b)(1)(A),

as alleged in Counts Two through Eight, the defendants,

SCOTT BALOTIN,

THOMAS JONES,

JOHN CLARK WALTON,
DAVID STEVENS,
SAM TODD,
DERWIN ALLEN, and
PABLO ORTIZ,

shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(7), any
property, real or personal, that constitutes or is derived, directly or indirectly,
from gross proceeds traceable to the commission of the offense.

5. The allegations contained in Counts Nine through Eleven are
incorporated by reference for the purpose of alleging forfeiture pursuant to 18
U.S.C. § 982(a)(7).

6. Upon conviction of a violation of 42 U.S.C. § 1320a-7b(b)(2)(A),
as alleged in Counts Nine through Eleven, the defendants,

SCOTT BALOTIN,
GREG CARTER, and
THOMAS JONES,
shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(7), any

property, real or personal, that constitutes or is derived, directly or indirectly,

from gross proceeds traceable to the commission of the offense.

16
Case 3:19-cr-00191-MMH-JBT Document1 Filed 10/30/19 Page 17 of 21 PageID 17

7. The allegations contained in Counts Twelve through Eighteen
are incorporated by reference for the purpose of alleging forfeiture pursuant to
18 U.S.C. § 982(a)(1).

8. Upon conviction of a violation of 18 U.S.C. § 1957, as alleged in
Counts Twelve through Eighteen, the defendants,

SCOTT BALOTIN,
GREG CARTER,
THOMAS JONES,
JOHN CLARK WALTON,
DAVID STEVENS,
SAM TODD, and
PABLO ORTIZ,

shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(1), any
property, real or personal, involved in such offense, or any property traceable
to such property.

9. The property to be forfeited includes, but is not limited to, the
following:

a. The sum of at least $2,527,373.37 in proceeds
defendant BALOTIN obtained as a result of the
commission of the offenses charged in Counts One,
Two, Ten and Twelve;

b. The sum of at least $29,872,634.38 in proceeds
defendant CARTER obtained as a result of the
commission of the offenses charged in Counts One,

Eleven and Fourteen;

¢. The sum of at least $1,389,840.27 in proceeds
defendant JONES obtained as a result of the

17
Case 3:19-cr-00191-MMH-JBT Document1 Filed 10/30/19 Page 18 of 21 PageID 18

commission of the offenses charged in Counts One,
Four, Nine and Seventeen;

d. The sum of at least $2,341,771.86 in proceeds
defendant WALTON obtained as a result of the
commission of the offenses charged in Counts One,
Seven and Fifteen;

ei The sum of at least $237,134.85 in proceeds
defendant STEVENS obtained as a result of the
commission of the offenses charged in Counts One,
Eight and Eighteen;

f. The sum of at least $430,648.85 in proceeds
defendant TODD obtained as a result of the
commission of the offenses charged in Counts One,
Three and Thirteen;

g. The sum of at least $41,835.95 in proceeds
defendant ALLEN obtained as a result of the
commission of the offenses charged in Counts One
and Five;

hy The sum of at least $119,768.33 in proceeds
defendant ORTIZ obtained as a Result of the
commission of the offenses charged in Counts One,
Six and Sixteen;

i: a 2015 Cadillac Escalade, VIN 1GYS3PKJXFR681975;

Th a 2015 Ford Thor Motor Coach, Outlaw Series M-38RE,
VIN 1F66FSDY9F0A02024;

k. $175,898.98 seized from Center State Bank Small
Business Checking Account Number XXX4652,
titled to Carter’s Park & King Pharmacy;

l. $2,816,889.56 seized from Center State Bank

Business Savings Account Number XXX2973, held
in the name of Park & King Pharmacy;

18
Case 3:19-cr-00191-MMH-JBT Document1 Filed 10/30/19 Page 19 of 21 PagelD 19

Cashier’s Check No. 27445 in the amount of
$3,000,000.00, seized from Credit State Bank;

Cashier’s Check No. 27446 in the amount of
$293,501.84 seized from Credit State Bank;

Real Property located at 3691 S. Cathedral Oaks
Place, Jacksonville, Duval County, Florida 32217,
including all improvements thereon and
appurtenances thereto, described as:

Lot 18, CATHEDRAL OAKS, according to the
plat thereof recorded in Plat Book 33, Page 95, of
the current public records of Duval County, Florida

Parcel No. 151700-0190; and

Real Property located at 2053 Salt Myrtle Lane,
Fleming Island, Clay County, Florida 32003,
including all improvements thereon and
appurtenances thereto, more particularly described
as:

Lot 15, Pace Island Unit Eight, according to the
map or plat thereof, as recorded in Plat Book

23,Page(s) 39 through 42, of the Public Records of
Clay County, Florida

Parcel No. 20-04-26-013153-004-52.

10. Ifany ofthe property described above, as a result of any act or

omission of the defendants:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third

has been placed beyond the jurisdiction of the court;

19
Case 3:19-cr-00191-MMH-JBT Document1 Filed 10/30/19 Page 20 of 21 PagelID 20

d. has been substantially diminished in value; or
@ has been commingled with other property which cannot be
divided without difficulty

the United States shall be entitled to forfeiture of substitute property pursuant
to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c), and as

incorporated by 18 U.S.C. § 982(b)(1).

 

A True bi | MARIA CHAPA LOPEZ
) United States Attorney
By: Onirhla chs hey
(ULIE HACKENBERRY
Fuep sw Assistant United States Attorney

 

Assistant United States Attorney
Deputy Chief, Criminal Division

20

 
FORM OBD-34
10/29/19 Revised

Case 3:19-cr-00191-MMH-JBT Document1 Filed 10/30/19 Page 21 of 21 PagelD 21

No.

 

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

THE UNITED STATES OF AMERICA
vs.

SCOTT BALOTIN,
GREG CARTER,
THOMAS JONES,
JOHN CLARK WALTON,
DAVID STEVENS,
SAM TODD,
DERWIN ALLEN, and
PABLO ORTIZ
INDICTMENT
Violations: 18 U.S.C. § 1349
42 U.S.C. § 1320a-7b(b)(1)(A)
42 U.S.C. § 1320a-7b(b)(2)(A)
18 U.S.C. § 1957

A true '\
Lush Q

Foreperson

 

Filed in open court this OA day

of October, 2019.

0_ Chad dob

Clerk

 

Baill $

 

 

 

GPO 863 525
